Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Allowable Subject Matter

Claims 1-14 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Yamasaki et al. (US 2017/0367459 A1).  In the Applicant’s independent claim 1 the reference of Yamasaki does not teach:  A finger stage which has a nail rest, having an identifier, to place a tip of a nail, the nail being a printing target where the identifier which detects a position of the nail is provided on one surface of the nail rest such that the identifier does not exist in the image from the first direction but the identifier exists in the image from the second direction.   Yamasaki fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art

US 20200207080 A1

Abstract
A printer is provided to includes an ink head; a placement unit; a positional reference arranged near the placement unit as a reference for performing position adjustment in the up-down direction; and a first reflection member configured to be disposed at a lateral position separated from the placement unit toward a lateral side so that a position of the first reflection member in the up-down direction overlaps the positional reference and the printing target in a lateral view, wherein the first reflection member reflects light arriving from a lateral surface of the printing target and the positional reference, and an upper end of a reflective surface which reflects light is 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675